--------------------------------------------------------------------------------

FIRST AMENDMENT TO EQUITY PURCHASE AGREEMENT

     This FIRST AMENDMENT TO EQUITY PURCHASE AGREEMENT (this “Amendment”), dated
as of February 25, 2014 (the “Amendment Date”), is entered into by and between
New Media Insight Group, Inc., a Nevada corporation with its principal executive
office 28202 N. 58th Street, Cave Creek, Arizona 85311 (the “Company”), and
Premier Venture Partners, LLC, a California limited liability company (the
“Investor”), with its principal executive officers at 4221 Wilshire Blvd., Suite
355, Los Angeles, CA 90010.

RECITALS

     A.     The parties have previously entered into that $2,000,000 Equity
Purchase Agreement (the “Agreement”) dated December 10, 2014;

     B.     The Parties would like to modify some of the terms of the Agreement,
including among other items, the circumstances that would cause a termination of
the Agreement.

     NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

     1.     All capitalized terms not otherwise defined herein shall have the
meanings set out in the Agreement.

     2.     Section 7.3 of the Agreement is hereby amended and completely
restated as follows:

“The representations and warranties of the Company shall be true and correct as
of the date when made and throughout the Open Period as though made at that time
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company on or before such Closing Date. The
Investor may request an update as of such Closing Date regarding the
representation contained in Section 4.3. ”

     3.     Section 8.1 of the Agreement is hereby amended and completely
restated as follows:

     “This Agreement shall terminate upon any of the following events:

          (a)     when the Investor has purchased an aggregate of Two Million
Dollars ($2,000,000) in the Common Stock of the Company pursuant to this
Agreement;

          (b)     on the date which is thirty-six (36) months after the
Effective Date;

          (c)     if at any time after the Effective Date, the Registration
Statement is no longer in effect;

1

--------------------------------------------------------------------------------

          (d)     the trading of the Common Stock is suspended by the SEC, the
Principal Market or FINRA for a period of two (2) consecutive Trading Days
during the Open Period;

          (e)     the Common Stock ceases to be registered under the 1934 Act or
listed or traded on the Principal Market or the Registration Statement is no
longer effective (except as permitted hereunder). Immediately upon the
occurrence of one of the above-described events, the Company shall send written
notice of such event to the Investor; or

          (f)     if a Material Adverse Effect occurs during the Open Period.”

     4.     Each of the parties hereto agrees to do and/or execute all such
further and other acts, deeds, things, devices, documents and assurances as may
be required in order to carry out the true intent and meaning of this Amendment.

     5.     This Amendment shall enure to the benefit of and be binding upon the
parties hereto and each of their successors and permitted assigns, as the case
may be.

     6.     Other than as specified above, all other terms of the Agreement
remain unchanged and the parties agree that the Agreement, as amended by this
Amendment continues in full force and effect and all of the parties’ obligations
thereunder are in all respects ratified and confirmed hereby

     7.     This Amendment may be executed in counterparts and by electronic or
facsimile transmission, each of which shall be deemed to be an original and all
of which shall constitute one and the same document.

     IN WITNESS WHEREOF, the parties have caused this First Amendment to Equity
Purchase Agreement to be duly executed by their respective authorized
representatives as of the Amendment Date.

“COMPANY”:   “INVESTOR”: New Media Insight Group, Inc.,   Premier Venture
Partners, LLC, a Nevada corporation   a California limited liability company By:
/s/Michael Palethorpe   By: /s/Jeffrey Maller Name: Michael Palethorpe   Name:
Jeffrey Maller Title: President   Title: Manager

2

--------------------------------------------------------------------------------